Citation Nr: 0632672	
Decision Date: 10/20/06    Archive Date: 10/31/06

DOCKET NO.  04-20 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant and his wife 


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1968.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from the Department of Veterans 
Affairs (hereinafter VA) Regional Office in Atlanta, Georgia, 
(hereinafter RO).  The RO granted service connection for PTSD 
in a February 2004 rating decision and assigned a rating of 
30 percent for this disability effective from June 2002.  The 
veteran expressed disagreement with this initial rating, 
which gave rise to the current appeal before the Board.  As 
such, the principles enumerated in Fenderson v. West, 12 Vet. 
App. 119 (1999) with respect to "staged ratings" are for 
application with respect to this claim.  


FINDING OF FACT

PTSD does not result in occupational or social impairment 
with reduced reliability or productivity due to such symptoms 
as a flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory; impaired judgment; impaired 
abstract thinking; or disturbances of motivation and mood.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent 
for PTSD are not met.  38 U.S.C.A. §§ 1155, 5100-5013A, 5106, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, Part 4, 4.130, 
Diagnostic Code (DC) 9411 (2006).    


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2006).  VA must also notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  In addition, VA must also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letter dated in March 2006.  The 
originating agency essentially informed the veteran to submit 
any pertinent evidence in his possession, informed him of the 
evidence required to substantiate his claim, the information 
required from him to enable VA to obtain evidence on his 
behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf.  Therefore, the Board 
finds that he was provided with the notice required by the 
VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained, and the veteran was afforded an 
appropriate VA examination to evaluate the severity of his 
PTSD in June 2003.  The record before the Board also contains 
VA outpatient and private treatment records which will be 
addressed as pertinent.  In addition, neither the veteran nor 
his representative, including in testimony before the 
undersigned at the August 2006 hearing, has identified any 
additional pertinent evidence that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such evidence.  Therefore, the Board is satisfied that VA has 
complied with its duty to assist the veteran in the 
development of the facts pertinent to this claim.

In light of the Board's denial of the appellant's claim, no 
additional disability rating or effective date will be 
assigned, so there can be no possibility of any prejudice to 
the appellant under the holding in Dingess v. Nicholson, 19 
Vet. App, 473 (2006).  The veteran was informed of this 
precedent by letter dated in March 2006.  For the above 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide the issue adjudicated below.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); see 
also 38 C.F.R. § 20.1102 (2006) (harmless error).
  
II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2006).
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Occupational and social impairment due to psychiatric 
disorders, such as PTSD, with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events) warrants a 30 
percent disability rating.  38 C.F.R. § 4.130, DC 9411. 

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms of PTSD as:  flattened 
affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short and long-
term memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; or 
difficulty in establishing and maintaining effective work and 
social relationships warrants a 50 percent disability rating.  
Id. 

With the above criteria in mind, the relevant facts will be 
summarized.  As indicated, service connection for PTSD was 
granted by a February 2004 rating decision.  Evidence before 
the adjudicators at that time included reports from treatment 
for PTSD in a VA mental hygiene clinic from 2002 and 2003.  
The treatment included group therapy, and an April 2003 
report from the VA social worker who conducted these sessions 
stated as follows: 

[The veteran] reports detachment from 
family and friends with significant 
patterns of isolation and withdrawal 
resulting in severe social impairment.  
[The veteran] continues to experience 
sleep disturbance, nightmares, daily 
intrusive thoughts, daily panic attacks, 
hypervigilance and flashbacks resulting 
in severe limitations in employment.  He 
avoids most combat related shows and has 
had problems managing his anger in the 
past.  All of these symptoms have been 
greatly exacerbated by the terrorist 
attack on September 11, 2001 and the 
conflict now occurring in Iraq.  [The 
veteran] clearly meets all the diagnostic 
criteria for PTSD and therapy will 
continue to assist in controlling these 
chronic and severe symptoms of PTSD.   

Also of record before the adjudicators at the time of the 
February 2004 rating decision were reports from a June 2003 
VA psychiatric examination.  The examining psychiatrist 
indicated that he had reviewed the reports from the treatment 
at the VA mental hygiene clinic discussed above, and that 
information contained therein was consistent with that 
provided by the veteran at the time of this examination.  
Such information provided by the veteran included a history 
of preferring to work alone.  He described symptoms of PTSD 
to include intrusive recollections and nightmares of his 
service in Vietnam, and indicated that the nightmares in 
particular had been disruptive to his family life.  In his 
free time, the veteran stated that he enjoyed tinkering with 
his tractor and fishing.  He said he had recently tried go to 
a movie theater but had to leave after 20 minutes.  

The mental status examination in June 2003 showed the veteran 
appearing to be apprehensive and restless.  He answered 
questions in a relevant manner but always seemed to be 
groping for words in delivering these answers.  The veteran 
stated that his nightmares about fighting in Vietnam about 
fellow soldiers being killed or injured were not as frequent 
as they had been in the past.  He was well oriented to time 
and place but described feelings of depression.  The veteran 
indicated that while he had suicidal thoughts a few years 
ago, he was now more concerned with anger and marital 
problems.  No hallucinations were reported but the veteran 
admitted to some delusional feelings, such as that others 
were watching him and thinking him "weird."  Insight and 
judgment were described as fair.  The psychiatrist's 
assessment was that the veteran's PTSD was "moderate and 
chronic," manifested by "intrusive recollections of the war 
in Vietnam, along with frequent nightmares, flashbacks, 
hypervigilance, startle reflex, depression and anxiety that 
have caused maladjustment at home and at work."  The 
examiner assessed the veteran's Global Assessment of 
Functioning (GAF) score at 52, which is indicative of 
"serious" symptoms or impairment in social, occupational, 
or school functioning.  See Richard v. Brown, 9 Vet. App. 
266, 267 (1996).  

The most recent clinical evidence is contained in reports 
from a July 2006 examination by a private psychiatrist, who 
indicated that he had treated the veteran since June 2002 for 
treatment of symptoms of depression, PTSD, recurrent spells 
of anger, and anxiety attacks.  This psychiatrist indicated 
the veteran reported increasing problems with relationships 
at home and work over the previous five to six years and 
described treatment with various psychotropic medications.  
Current symptoms were described as insomnia, persistent 
anxiety, anger, fatigue and flashbacks of the Vietnam War. 

The mental status examination of the veteran conducted by the 
private psychiatrist in July 2006 showed a depressed and 
irritable mood, average intelligence, and anxiousness, with 
the veteran reporting panic spells.  He again described 
recurrent nightmares and flashbacks from his experiences in 
Vietnam.  The veteran denied any suicidal or homicidal 
thoughts, was cooperative during the examination, and 
responded to questions appropriately.  He denied any auditory 
or visual hallucinations, but some paranoid trends were 
evidenced.  In summary, the psychiatrist stated that the 
veteran "suffered from chronic depression, anxiety, 
insomnia, nightmares, flashbacks and problems in social 
situations . . . especially brought on by patience mood 
changes and spells of anger."  

At the August 2006 hearing before the undersigned, the 
veteran reported having panic attacks approximately three 
times a week and of having thoughts of hurting himself and 
others in the past.  He testified that he is currently 
employed, but mostly works by himself as he has difficulty 
working with others.  The veteran stated he often arrives 
late to work because he is tired due to sleeping 
difficulties.  He testified that he can work a 40 hour week 
"[a]s long as they leave me alone."  When asked by the 
undersigned if could efficiently complete his electrician 
duties at his place of employment, the veteran answered that 
he was able to do so.  He testified that he used to enjoy 
recreational activities such as fishing, but that he no 
longer enjoyed such activities.  The veteran stated that he 
avoided crowds and that his friendships were limited, but 
that he is able to "hang out" a little with others at his 
weekly meetings with his VA PTSD group.  The veteran 
testified that he had thought of committing suicide two or 
three times in the previous couple of years. The veteran's 
wife testified that the veteran was at times angry, irritable 
and irrational and that he tended to be withdrawn.    

Applying the pertinent legal criteria, most specifically the 
criteria for a rating in excess of 30 percent for PTSD 
codified at 38 C.F.R. § 4.130, DC 9411, to the facts 
summarized above, the clinical evidence of record does not 
reflect such symptoms required for a 50 percent rating as a 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; impairment of short and long-term memory; 
impaired judgment; or impaired abstract thinking.  To the 
extent that some of the symptomatology for a 50 percent 
rating are demonstrated, to include panic attacks (occurring 
"daily" as per the April 2003 statement from a VA social 
worker), the rating criteria clearly contemplates that such 
symptomatology produce "occupational and social impairment" 
with reduced "reliability or productivity," in order for 
increased compensation to be granted.  As such, the fact that 
the veteran testified that he is able to work, successfully, 
for 40 hours a week, despite his difficulties with sleeping, 
getting along with others, and other problems caused by PTSD, 
indicates there is not such significant occupational or 
social impairment, or reduced reliability or productivity, 
due to PTSD as to warrant an increased (50 percent) rating. 

In making the above determination, the Board recognizes that 
the GAF score obtained following the June 2003 examination 
represented "serious" impairment in occupational 
functioning.  However, the fact that the veteran is able to 
work full time is more probative to the Board than the more 
theoretical assessment of the veteran's employment 
represented by a GAF score.  In addition, while the Board 
concedes that isolation from others and difficulty in 
maintaining relationships is demonstrated, these problems are 
not so severe as to prevent the veteran from interacting with 
others at his weekly PTSD group therapy sessions.  In short, 
while the veteran's PTSD clearly has interfered somewhat with 
his ability to get along with others and resulted in some 
social and industrial impairment, any such impairment is 
adequately reflected by the 30 percent rating currently 
assigned.  

The Board has also reviewed the claim for an increased rating 
mindful of the guidance of Fenderson.   The RO has noted 
consideration of all pertinent evidence, and has assigned the 
30 percent rating since the grant of service connection.  The 
Board on review concurs with that rating.  The logic set 
forth above, in determining that a higher rating is not 
warranted, is the same as used to determine that higher 
"staged" ratings are not warranted for an earlier time.  In 
this regard, the Board has reviewed VA outpatient treatment 
reports dated since the grant of service connection effective 
from June 2002, but these reports simply do not reflect a 
disability picture warranting a rating in excess of 30 
percent for any portion of the time period in question.

Also considered by the Board were the provisions of 38 C.F.R. 
§ 3.321(b)(1), which state that when the disability picture 
is so exceptional or unusual that the normal provisions of 
the rating schedule would not adequately compensate the 
veteran for his service-connected disabilities, an 
extraschedular evaluation will be assigned.  If the question 
of an extraschedular rating is raised by the record or by the 
veteran before the Board, the correct course of action is for 
the Board to raise the issue and remand the matter if 
warranted for a decision in the first instance by the RO, 
which has the delegated authority to assign such a rating in 
the first instance, pursuant to 38 C.F.R. § 3.321 (2003).  
See Bagwell v. Brown, 9 Vet. App. 157, 158 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94 (1996).  To this end, the Board 
notes that neither frequent hospitalization nor marked 
interference with employment due to the veteran's service-
connected PTSD is demonstrated, nor is there any other 
evidence that this condition involves such disability that an 
extraschedular rating would be warranted under the provisions 
of 38 C.F.R. § 3.321(b)(1).  In this regard, it is reiterated 
that the veteran testified that his PTSD was not so severe as 
to prevent him from successfully completing his electrician 
duties on an essentially full-time basis.  The Board 
therefore finds that further consideration or referral of 
this matter under the provisions of 38 C.F.R. § 3.321 is not 
necessary or appropriate.

The veteran, including in testimony to the undersigned, has 
asserted a more debilitating condition due to his PTSD than 
was demonstrated by the evidence cited above, and the Board 
fully respects the veteran's sincere assertions in this case.  
However, it finds the probative weight of this positive 
evidence to be overcome by the more objective negative 
clinical evidence cited above.  See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
See also Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Francisco v. Brown, 7 Vet. App. at 55 (1994).  Thus, as the 
probative weight of the negative evidence exceeds that of the 
positive, the claim must be denied.  Gilbert, 1 Vet. App. at 
49.   


ORDER

Entitlement to an initial rating in excess of 30 percent for 
PTSD is denied. 



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


